Fourth Court of Appeals
                                      San Antonio, Texas
                                            February 5, 2020

                                          No. 04-20-00053-CR

                             IN RE Deagobeto OSEGUERA-GARCIA

                                    Original Mandamus Proceeding 1

                                                 ORDER

       On January 27, 2020, relator filed a petition for writ of mandamus. Because this court
concludes it does not have jurisdiction to consider relator’s petition, the petition for writ of
mandamus is dismissed for lack of jurisdiction. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on February 5, 2020.



                                                                   _____________________________
                                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2020.

                                                                   _____________________________
                                                                   Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2011-CR-1453-W1, styled Ex Parte Deagobeto Oseguera-Garcia, pending
in the 226th Judicial District Court, Bexar County, Texas, the Honorable Velia J. Meza presiding.